Citation Nr: 0016426	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left leg burn 
scar.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for generalized joint 
pain due to an undiagnosed illness.

5.  Entitlement to service connection for cardiovascular 
impairment due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

7.  Entitlement to service connection for decreased 
concentration due to an undiagnosed illness.

8.  Entitlement to service connection for respiratory 
impairment due to an undiagnosed illness.

9.  Entitlement to service connection for gastrointestinal 
reflux.

10.  Entitlement to service connection for colon polyps.

11.  Entitlement to a rating in excess of 10 percent for a 
gastrointestinal disorder due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his substantive appeal filed in June 1998, the veteran 
requested service connection for an anxiety disorder.  This 
claim has not yet been adjudicated by the RO.  Therefore, it 
is referred to the RO for appropriate action.

In his notice of disagreement filed in August 1999, the 
veteran stated that he suffered arm and shoulder pain that 
had been attributed by a physician to his stomach disability.  
Thus, the veteran has raised the issue of entitlement to 
service connection for arm and shoulder disability secondary 
to his service-connected gastrointestinal disability.  This 
issue has not yet been adjudicated by the RO.  This matter is 
referred to the RO for appropriate action.  

Also in his July 1999 notice of disagreement, the veteran 
stated that he had difficulty swallowing that he believed was 
a direct result of his service-connected gastrointestinal 
disability.  The veteran has thus raised the issue of 
entitlement to service connection for a swallowing disorder 
secondary to service-connected gastrointestinal disability.  
This issue has not yet been adjudicated by the RO.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  With respect to the veteran's claim for a rating in 
excess of 10 percent for gastrointestinal disability due to 
an undiagnosed illness, all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The claim for service connection for a burn scar of the 
left leg is not plausible.

3.  The claim for service connection for fatigue due to an 
undiagnosed illness is not plausible.

4.  The claim for service connection for headaches, to 
include as due to an undiagnosed illness, is plausible.

5.  The claim for service connection for generalized joint 
pain due to an undiagnosed illness is not plausible.

6.  The claim for service connection for cardiovascular 
impairment due to an undiagnosed illness is not plausible.

7.  The claim for service connection for memory loss due to 
an undiagnosed illness is not plausible.

8.  The claim for service connection for decreased 
concentration due to an undiagnosed illness is not plausible.

9.  The claim for service connection for respiratory 
impairment due to an undiagnosed illness is not plausible.

10.  The claim for service connection for gastroesophageal 
reflux is not plausible.

11.  The claim for service connection for colon polyps is not 
plausible.

12.  The veteran's service-connected gastrointestinal 
disability due to an undiagnosed illness is manifested by 
constipation, bowel disturbances, and abdominal distress 
productive of no more than moderate gastrointestinal 
impairment. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a burn scar of the 
left leg is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for fatigue due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for headaches, to 
include as due to an undiagnosed illness, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for generalized joint 
pain due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for cardiovascular 
impairment due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for memory loss due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim for service connection for decreased 
concentration due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for respiratory 
impairment due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The claim for service connection for gastroesophageal 
reflux is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

10.  The claim for service connection for colon polyps is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

11.  The criteria for a rating in excess of 10 percent for a 
gastrointestinal disorder due to an undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
resulting from an illness or combination illnesses manifested 
by various signs or symptoms, including, but not limited to: 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. 38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  

Factual background

According to the veteran's service enlistment examination 
report dated in July 1988, a service examiner noted a history 
of a left leg scar, a fracture of the left forearm resulting 
in no sequelae, and lower extremity weakness.  During 
service, the veteran was treated for multiple orthopedic 
complaints including low back pain, shin splints, leg pain, 
ankle pain, foot pain, and a toe fracture of the left foot.  
Lumbosacral spine x-rays showed lumbosacral straightening, 
with normal vertebral body heights and preserved 
intervertebral disc spaces.  Although a July 1989 x-ray 
report states that a stress fracture of the left tibia could 
not be ruled out, a follow up x-ray in July 1989 was negative 
for tibial fracture and the clinical impression was instead 
mild tightness of the quadriceps muscle with very subjective 
moaning and groaning.  The veteran was also seen for 
complaints of severe headaches of 3 days duration in June 
1989; an examiner diagnosed muscle contraction headaches.  
The veteran was also treated for stomach flu, stomach cramps, 
and gas pains in 1990; the diagnoses included viral syndrome, 
dehydration, and constipation.  In an undated clinical 
record, an examiner summarized many of the symptoms for which 
the veteran sought treatment over the course of his service 
including: sharp and sudden pain affecting the knees, a 
tension headache, frequent sore throats, frequent colds since 
his return from the Persian Gulf War, shortness of breath and 
a rapid heart rate, tender shins, left arm symptoms, a broken 
small toe, pain on bending, frequent mood swings, and 
constant exhaustion.  In his report of medical history dated 
in May 1992, the veteran indicated he had incurred symptoms 
corresponding to those noted by the examiner in the undated 
clinical record.  The veteran's separation examination 
conducted in May 1992 was otherwise negative for pertinent 
disabilities 

The veteran underwent a VA general medical examination in 
July 1992.  According to the examination report, the veteran 
gave a history of pain affecting both legs that had its onset 
in June of 1989 during basic training.  He reported that this 
pain increased, and, as a result, he was placed on a 
restricted activity profile for a two-week period.  Despite 
negative inservice x-rays, the veteran reported to the VA 
examiner that he continued to suffer pain until the spring of 
1990; he reported residual pain at the time of his service 
separation.  Complaints contemporaneous with the examination 
included tenderness in the medial aspect of the legs and pain 
in the knees.  The veteran's physical examination was 
unremarkable except for mild tenderness in the anterior 
medial aspect of both legs upon palpation and mild left knee 
pain.  The examiner noted that the veteran exhibited full 
range of motion with respect to the knees and ankles.  X-rays 
for shin splints and arthritis of the knees were normal.  The 
examiner diagnosed a history of shin splints of both legs 
(June 1989) and left knee pain with full range of motion.  

The veteran underwent a VA examination specifically for 
Persian Gulf War related illnesses in June 1994.  The 
examination report shows that the veteran was working as a 
machinist/welder at the time of the examination.  The veteran 
reported that during the Gulf War he was exposed to: SCUD 
missile attacks, spent shell casings, oil well fires, sand 
flies, vaccines, microwaves, specialized medicines, and 
sandstorms.  The veteran did report that he experienced some 
shortness of breath and discomfort after exposure to the oil 
well fires.  He also reported suffering a burn to his right 
lower leg from boiling water.  The veteran also stated that 
he suffered frequent colds, sinusitis, and a sore throat 
during service.  Present complaints included chronic fatigue, 
short-term memory lapses associated with stress, headaches, 
originating in the region of the right scapula and occipital 
region, and mild upper chest and shoulder discomfort.  
Physical examination was essentially unremarkable except for 
tenderness of the left clavicle and shoulder area.  The 
examiner diagnosed generalized fatigue, headaches, and chest 
wall pain.  The examiner stated that the veteran's 
generalized fatigue and occasional memory loss were 
associated with possible stress and increased workload.  She 
also opined that the veteran's headaches that had persisted 
since his service in the Persian Gulf War were consistent 
with tension headaches.  Finally, she was of the opinion that 
the veteran's chest pain was not cardiac in nature, but 
associated with arm motion.  

The veteran was seen by VA in May 1996 for complaints of 
persistent nausea and heartburn.  The diagnostic impression 
was gastritis/gastroesophageal reflux disease.

A small polyp of the sigmoid colon was discovered upon 
colonoscopy performed in July 1996.  

VA examination performed in June 1996 revealed that the 
veteran was most recently employed as an industrial 
maintenance person and that he had not lost significant time 
from work due to medical disabilities.  The veteran reported 
the history of inservice burning of his left leg; however, he 
stated that he no longer suffered symptomatology associated 
with the burn area.  The veteran reiterated his history of 
chest pain and gastroesophageal reflux.  He also reported 
some respiratory symptoms (such as shortness of breath), some 
short-term memory loss, chronic low back pain since 1992, and 
shooting pains affecting his knees, elbows, and shoulders.  
Physical examination was largely unremarkable except for 
tenderness of the right inguinal ring area.  The examiner 
diagnosed dyspepsia, chest pain syndrome, a cardiac murmur, 
hematochezia, dyspnea on exertion, subjective memory loss, an 
asymptomatic left leg burn, chronic low back pain, subjective 
symptoms of fatigue, and a nodule of the left arm.  

Private treatment reports dated from August 1994 to January 
1998 show that the veteran was followed for multiple 
disabilities including pharyngitis, sinusitis, lumbosacral 
strain, bronchitis, rhinosinusitis, recurrent tonsillitis, 
tracheobronchitis, probable gastroesophageal reflux disease, 
and a heart murmur.  In a November 1996 entry, an examiner 
opined that there was no relationship between the veteran's 
back problem and his Persian Gulf experience.

Review of the report of the veteran's July 1997 VA 
examination for neurological disorders reveals that the 
veteran stated that his low back, knee, elbow, and arm pain 
had developed since his separation from service.  Again, the 
veteran complained of headaches radiating from the occipital 
region, lasting from a few hours to an entire day.  Physical 
examination was negative for abnormalities.  X-rays of the 
knees, shoulders, and elbows were negative.  The examiner 
diagnosed atypical headaches and chronic low back pain.  

At a July 1997 VA examination of his joints, the veteran 
reported incurring a hot water burn on his left lower 
extremity that was now healed.  In addition to joint pains, 
the veteran complained of chest pain.  The examiner noted 
that the veteran was not experiencing joint pain at the time 
of the examination other than tenderness of the left clavicle 
and shoulder areas.  Physical examination was unremarkable.  
It was the examiner's diagnostic impression that the 
veteran's joints were normal, despite his complaints of 
shooting pains occurring hours before the examination.  

VA treatment reports dated from July 1996 to June 1998 reveal 
treatment for back and knee pain, gastrointestinal 
disabilities, headaches, polyarthralgia, and left arm pain.  
VA medical reports dated from January 1998 to May 1999 show 
treatment for chronic back pain, knee pain, and headaches.  
No opinion regarding the etiology of these disabilities is 
contained in these reports.

The veteran underwent VA gastrointestinal examination in 
March 1999.  On that occasion, the veteran reported a history 
of heartburn and a sigmoid polyp.  After physical 
examination, the VA examiner diagnosed gastroesophageal 
reflux.  Sigmoidoscopy performed in April 1999 by VA revealed 
erythematous sigmoid colon mucosa.  

Also of record are private medical reports dated from April 
to June 1999, showing treatment for cardiovascular and 
gastrointestinal impairment, and arm pain.  In an April 1999 
letter, a private cardiologist stated that the veteran had 
very few risk factors for coronary artery disease and that 
his chest pain symptoms appeared to be primarily 
psychological in nature.  However, the cardiologist also 
stated that the veteran that he had mitral valve prolapse and 
mild mitral regurgitation; he informed the veteran that some 
of his symptoms, including chest pain and palpitation may be 
due to mitral valve prolapse.  No opinion is contained in 
these records linking these disabilities to service.

Analysis 

A.  Burn scar

The veteran contends that hot water was spilled on his left 
leg during service causing a severe burn which was slow to 
heal and exposed to environmental contaminants.  Review of 
the service medical records fails to reveal specific 
treatment for such a leg burn.  In addition, the post-service 
medical evidence is negative for residual pathology stemming 
from such an inservice burn.  In fact, the veteran has 
reported to VA examiners that his left leg is no longer 
symptomatic with respect to his inservice burn, and the 
examiner assessing the veteran in June 1996 deemed the 
veteran's left leg to be asymptomatic with respect to a burn 
scar.  In the absence of evidence of the presence of a 
current disability related to the veteran's reported in 
service burn, the claim is not well grounded.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

B.  Headaches

As noted, the veteran was treated for severe headaches in 
June 1989 during service, and a tension headache was noted in 
the undated inservice clinical record.  The VA examiner 
assessing the veteran in June 1994 diagnosed headaches that 
had persisted since his Persian Gulf War service.  In 
addition, the veteran has been treated for headaches by VA as 
recently as April 1999.  In light of this evidence, the Board 
is of the opinion that the veteran has submitted a plausible 
claim for service connection for headaches, and thus this 
claim is deemed by the Board to be well grounded.

C.  Gastroesophageal reflux disease and colonic polyps

The veteran contends that he suffers gastroesophageal reflux 
and colonic polyps which are both etiologically linked to his 
active duty.  After review of the record, however, the Board 
is of the opinion that the veteran has not submitted well 
grounded claims for service connection for these 
disabilities.

The service medical records fail to show evidence of either 
gastroesophageal reflux or colonic polyps.  Colonic polyps 
and gastroesophageal reflux disease were indeed diagnosed 
years after the veteran's separation from service.  In 
addition, there is no medical opinion providing a link 
between these post-service disabilities and service.  
Clearly, colonic polyps and gastroesophageal reflux disease 
are diagnosed disabilities and there is no evidence of record 
demonstrating that they represent signs or symptoms of an 
undiagnosed illness.  Under these circumstances, the Board 
must conclude that the veteran has not submitted well-
grounded claims for service connection for colonic polyps and 
gastroesophageal reflux disease.



D.  Remaining disabilities

The service connection claims that remain to be resolved are 
those relating to cardiovascular impairment, memory loss, 
impaired concentration, generalized joint pian, fatigue, and 
respiratory disability.  The veteran offers nonspecific 
contentions relative to these claims.  He believes that they 
are somehow related to a multitude of hazards to which he was 
exposed in the Persian Gulf. 

Although the veteran was treated for a variety of 
musculoskeletal and respiratory symptoms in service, no 
pathology or chronic disability associated with the inservice 
medical history of treatment was found during service 
including upon the veteran's separation examination conducted 
in May 1992. 

As noted above, a VA examiner did diagnose generalized 
fatigue and chest wall pain in June 1994, and a June 1996 VA 
examination of the veteran resulted in diagnoses including 
chest pain syndrome, a cardiac murmur, dyspnea on exertion, 
subjective memory loss, chronic low back pain, and subjective 
symptoms of fatigue.  July 1997 VA examination also resulted 
in diagnoses that included chronic low back pain.  However, 
these post-service diagnoses have not been linked by 
examiners to findings and symptoms noted during service. 

Moreover, since the veteran's discharge from service, there 
have been no objective signs or symptoms, other than those 
associated with his service-connected gastrointestinal 
disability, of a chronic disability for which no known 
clinical diagnosis has been rendered.  

Accordingly, the veteran has not presented well-grounded 
claims with respect to the issues of service connection for 
fatigue, generalized joint pain, cardiovascular disability, 
memory loss, decreased concentration, and respiratory 
disability.

Other than the claim for service connection for headaches, 
the Board has considered and denied the appeals for service 
connection as not well grounded, whereas the RO denied the 
claims on the merits.  However, the veteran has not been 
prejudiced by the Board's decision because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than the claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether veteran's claims are well grounded would 
be pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92.

II.  Initial rating 

The veteran's appeal disputing the rating currently assigned 
his service-connected gastrointestinal disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to the claim have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of this claim has been 
satisfied.  Id.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability at issue.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the veteran's service-connected 
disability.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has stated specifically that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The RO granted service connection for a gastrointestinal 
disorder in the September 1997 rating decision on appeal. 

Pertinent evidence includes a May 1996 VA outpatient report 
stating the veteran complained of nausea and heartburn since 
early 1993 followed by severe epigastric pain.  The veteran 
complained of variable consistency of stool, malodorous gas, 
and epigastric pain.  After examination, the VA physician 
diagnosed gastritis/gastroesophageal reflux disease.

At his June 1996 VA general medical examination, the veteran 
complained of epigastric pain radiating to his neck occurring 
one to two times per day and lasting from 10 to 30 minutes.  
The veteran denied any significant vomiting, but did complain 
of dyspepsia and gastroesophageal reflux symptoms.  He also 
reported occasional bright red blood with bowel movements.  
Examination of the digestive system showed that bowel sounds 
were present, no bruits were heard, no hepatosplenomegaly was 
palpated, no masses were detected, no external hemorrhoids 
were found, and stools were guaiac negative.  The veteran did 
have some tenderness in the right inguinal area; however, no 
hernia was palpated.  Upper gastrointestinal fluoroscopy and 
radiography were normal.  The examiner diagnosed, inter alia, 
dyspepsia and hematochezia.

In a February 1998 report, an examiner noted the veteran's 
complaints of stomach problems.  Diagnoses included 
gastroesophageal reflux disease.  

In a March 1998 VA primary care note, an examiner wrote that 
the veteran was being seen for constipation and cramping 
occurring since commencing a new medication.  Diagnostic 
impressions included gastroesophageal reflux disease, 
constipation, and recent stool changes.  

According to a March 1998 VA patient education note, the 
veteran reported increased stomach pain over the prior two 
weeks and less frequent and harder stools.  

A pre-MRI consultation report dated in May 1998 shows that 
the veteran reported a history of improved gastroesophageal 
reflux disease.  Gastrointestinal examination was normal.  In 
addition to gastroesophageal reflux disease, the examiner 
diagnosed constipation and a history of a colonic polyp.  

The veteran continued to be seen by VA for gastroesophageal 
reflux disease on an outpatient basis through May 1999.  

The veteran was again examined by VA for gastrointestinal 
disabilities in March 1998.  On that occasion, he reported 
occasional blood with bowel movements and occasional 
heartburn.  After physical examination, the examiner 
diagnosed gastroesophageal reflux and erythematous mucosa 
upon flexible sigmoidoscopy examination.  

Analysis

As an initial matter, the Board must clarify the nature of 
the gastrointestinal disability for which service connection 
is currently in effect.  A 10 percent rating is currently 
assigned for a gastrointestinal disorder due to an 
undiagnosed illness.  Gastrointestinal signs and symptoms 
noted in service included loose bowel movements and 
hyperactive bowel sounds related to a viral stomach flu as 
well as stomach cramping and gas pain associated with 
dehydration and constipation.  As mentioned above, the Board 
has denied the appeal for service connection for 
gastroesophageal reflux disease and colonic polyps.  
Therefore, gastrointestinal disability due to undiagnosed 
illness must by definition be the complex of signs and 
symptoms not attributable to any known diagnosis, and 
necessarily distinct from colonic polyps and gastroesophageal 
reflux disease for which service connection has been denied.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The RO has rated the veteran's service-connected 
gastrointestinal disability as analogous to a hiatal hernia.  
After reviewing the medical evidence and inservice 
manifestations of gastrointestinal disability, the Board is 
of the opinion that analogous and alternative Diagnostic 
Codes better describing the disability in question are the 
Diagnostic Codes for irritable colon syndrome, amebiasis, and 
dysentery.

Mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal distress 
is to be rated as noncompensably disabling.  Moderate 
irritable colon syndrome shown by frequent episodes of bowel 
disturbance with abdominal distress is to be rated as 10 
percent disabling.  Severe irritable colon syndrome shown by 
diarrhea and constipation, with more or less constant 
abdominal distress warrants a 30 percent rating. 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (1999).

Under Diagnostic Code 7321 for amebiasis, a 10 percent rating 
is warranted for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea.  Where amebiasis is 
asymptomatic a noncompensable rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7321 (1999).

Bacillary dysentery is rated under the Rating Schedule as 
ulcerative colitis.  38 C.F.R. § 4.114, Diagnostic Code 7322 
(1999).  Moderate ulcerative colitis with infrequent 
exacerbations warrants a 10 percent rating.  When ulcerative 
colitis is moderately severe with frequent exacerbations a 30 
percent rating is warranted. 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1999).

After a thorough review of the record, the Board is of the 
opinion that the veteran is currently correctly rated as 10 
percent disabled for his service-connected gastrointestinal 
disorder due to an undiagnosed illness.  The service-
connected disability is shown to be manifested by generalized 
symptoms related to gastrointestinal distress such as 
constipation, abdominal pain and discomfort, and changes to 
bowel movement patterns.  He suffers occasional bouts of 
gastrointestinal distress not related to gastroesophageal 
reflux disease, which actually track more closely with the 
rating criteria for only mild irritable colon syndrome.  
Nevertheless, the veteran is rated as 10 percent disabled due 
to this disability, which corresponds to moderate irritable 
colon syndrome.  In order for a 30 percent rating to be 
warranted under Diagnostic Code 7319, the disability must 
more nearly approximate severe irritable colon syndrome 
characterized by diarrhea and constipation with more or less 
constant abdominal distress.  The medical evidence does not 
bear out such a level of disability.  

Similarly, the medical evidence does not demonstrate that the 
veteran's disability more nearly approximates the criteria 
for a higher rating under alternate analogous Diagnostic 
Codes such as Diagnostic Code 7321 and 7322.  The veteran 
does not experience frequent exacerbations of symptoms 
correlating to ulcerative colitis, as the veteran's treatment 
for his service-connected gastrointestinal disorder has been 
sporadic.  In addition, although polyps and some erythematous 
mucosa were found, there is no medical evidence of 
ulceration.

The veteran is rated at the maximum compensation level for 
the criteria corresponding to amebiasis.

Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted. 

The Board has also considered whether the claim for a rating 
in excess of 10 percent for gastrointestinal disorder due to 
an undiagnosed illness should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required frequent 
hospitalization for this service-connected disability.  The 
demonstrated manifestations of the disability are consistent 
with the assigned evaluation.  In sum, there is no indication 
in the record that the average industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for assignment 
of extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for a left leg burn scar is 
denied.

Evidence of a well-grounded claim for service connection for 
headaches, to include as due to an undiagnosed illness, 
having been presented, the appeal, to this extent, is 
granted. 

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied. 

Entitlement to service connection for generalized joint pain 
due to an undiagnosed illness is denied. 

Entitlement to service connection for cardiovascular 
impairment due to an undiagnosed illness is denied. 

Entitlement to service connection for memory loss due to an 
undiagnosed illness is denied. 

Entitlement to service connection for decreased concentration 
due to an undiagnosed illness is denied. 

Entitlement to service connection for respiratory disability 
due to an undiagnosed illness is denied. 

Entitlement to service connection for gastroesophageal reflux 
is denied. 

Entitlement to service connection for colon polyps is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
gastrointestinal disorder due to an undiagnosed illness is 
denied. 


REMAND

Having found the veteran's claim for service connection for 
headaches to be well grounded, the Board is of the opinion 
that further development, to include medical assessment of 
the presence of a current headache disability and etiology, 
is warranted.  

Further, the RO should attempt to obtain additional treatment 
records from the VA Medical Center in Lexington, Kentucky, 
accrued since May 1999.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
evaluated him for headaches at any time 
since service.  When the requested 
information is received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all treatment records, i.e., 
outpatient records and/or hospital 
summaries, for the veteran from the VA 
Medical Center in Lexington, Kentucky, 
reflecting treatment of the veteran since 
May 1999. 

2.  The veteran should be afforded a 
comprehensive neurological examination to 
determine the nature and extent of his 
headache disorder.  Any indicated studies 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims file was 
reviewed.  The examiner should identify 
any objective evidence of the claimed 
disability and indicate whether the 
veteran's claimed headaches are due to a 
known clinical diagnosis.  If the 
examiner is of the opinion that the 
headaches are due to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder 
originated in service or is otherwise 
etiologically related to service.  The 
rationale for all opinions expressed 
should be fully explained.  

3.  Then, the RO should review of the 
claims file and insure that all 
development actions have been completed 
in full, undertake any other indicated 
development, and readjudicate the issue 
of entitlement to service connection for 
headaches, to include as due to an 
undiagnosed disorder. 

4.  If the claim is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

